Title: To George Washington from Benjamin Lincoln, 24 December 1789
From: Lincoln, Benjamin
To: Washington, George


          
            My dear General
            Boston Decr 24 1789
          
          Docr Oliphant was during the war at the head of the medical department at the southward—He always supported the character as master of his profession a Gentleman of arangment, of Justice, œconomy & industry—He is among those unhappy men who have suffered by the late war and has seen better days If there should be an opening for him again in the public line I have no doubt but he would honour to any appointment he should receive. I have the honour of being My de[a]r General with the most perfect esteem your most obedient servant
          
            B. Lincoln.
          
        